DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2021 has been entered.

Status of the Claims
Claims 1, 13 have been amended, claim 2 have been deleted.  Therefore, claims 1, 3-6, 8-14, 16-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Hu et al. (US 2015/0294595) and in further view of Stivoric et al. (US 2008/0319796) and in further view of Nackaerts (US 2018/0357388).


Regarding claim 1, Abou Shousha teaches a system for an artificial intelligence alimentary professional support network for vibrant constitutional guidance, the system comprising: at least a server (C20L9-13); at least a diagnostic engine designed and configured to: 
receive a first training data set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating predictions”), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); 
receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label (C12L10-18, C13L35-37, C17L11-13); 
receive at least a biological extraction from a user (C15L64-66, C16L35-39)
including a physically extracted sample (C15L64-66, C16L35-39)
generate a diagnostic output based on the first training set, the second training set, and the at least a biological extraction (C15L22-24, C16L25-39); 
a plan generation module designed and configured to: 
receive at least an element of user data (C15L64-66, C16L35-41, C35L38-39 “patient data may include any type of patient data, such as demographic data or medical data”) 
generate the diagnostic output as a function of the at least an element of user data (C17L5-7 “patient data such as demographics may similarly be incorporated”, C35L64-66 “receive input data comprising patient data or demographic data and to generate output weights w with respect to one, more, or all y outputs”); and 
generate a comprehensive instruction set associated with the diagnostic output (C11L13-15, 49-60, C25L22-26, C35L25-29);
an advisory module designed and configured to: receive at least a request for an advisory input (C14L64-65, 22-24 “AI model may be configured to receive requests for cornea diagnosis from remote device”; C15L5-7 “Upon receiving the request, the system may input the input data and generate the cornea or anterior segment data analysis and transmit it back to the remote device”); 
generate at least an advisory output using the at least a request for an advisory input (C15L38-46) and at least a diagnostic output (C11L6-9); 
generate an advisor instruction set as a function of the diagnostic output (C11L13-15, 49-60, C25L22-26); and 
transmit the at least an advisory output to at least an informed advisor alimentary professional client device (C15L38-39 “generate a health report and provide the health report to a system user”, C27L54-67, C32L60-C33L9)(see NOTE); 
an alimentary input module designed and configured to: receive the at least an advisory output (C33L1-9, 29-33, C34L22-48); and 







NOTE – the claimed “an informed advisor alimentary professional” is construed to be an intended label for a user (i.e. non-functional user description).   Abou Shousha teaches that “patients” data with prognosis, diagnosis and treatment is output in a health report and sent to a user.  Although Abou Shousha doesn’t disclose of whom the user actually is, it is only obvious to one of ordinary skill in the art, that the user who reads the report to determine severity or worsening of the condition of the “patient” is obviously a medical advisor for the patient.  Therefore, the claim limitations not explicitly recited in Abou Shousha are implicit.

Abou Shousha does not explicitly teach, but Stivoric discloses receive at least an element of user data representing a user preference [0118] and
filter the diagnostic output as a function of the at least an element of user data ([0089], [0092], [0158], [0176]).  
Further Stivoric discloses receive at least a biological extraction from a user including a physically extracted sample [0063], [0138], wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor ([0016] “source may be a body monitor including at least one sensor”) configured to detect an internal biomarker ([0069] “data may be sensed by a body implantable … implantable sensor may be a heart rate sensor implanted near the heart … derived data and/or data sensed by a body monitor and/or sensor which may be stationary, wearable or implantable”, as shown in [0103])(see NOTE II below).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to filter the diagnostics and sensor data as disclosed by Stivoric.  Doing so would provide a user tailored data (Stivoric [0092]).

Abou Shousha does not explicitly teach, but Hu discloses an alimentary input module designed and configured to: select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0037]-[0039] “enable a user to select a particular diet program, sleep program, and/or stress program, etc.”; [0063] “input by a user ( e.g., an input that indicates that the user would like to improve health”); and 
a consultation initiator designed and configured to: receive, from a remote device associated with the user, a user textual conversation (F9);
identify, by a machine-learning process ([0029] “automatically (e.g., through artificial intelligence”, [0046] “based on an algorithm and machine learning methods”, [0061]), at least a portion of the user textual conversation relating to the generated advisor instruction set ([0029] “generate communications for the user throughout a normal course of the wellness plan”); and 
automatedly, in response to identifying the consultation event by the machine- learning process, initiate a consultation with an alimentary professional informed advisor ([0030] “automatically trigger a human coach”; [0031] “connecting the user's wellness account to corresponding resources”, [0033]), wherein initiating the consultation event comprises transmitting the identified at least a portion 
Further, Hu likewise teaching receive at least an element of user data representing a user preference [0058], [0077].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include selection of advisors based on textual conversations and user preferences as disclosed by Hu.  Doing so would generate a chain of communications for the user in a sequence that is designed to promote health of the user (Hu [0046]).

NOTE II Abou Shousha, as modified by Stivoric, teaches that data is extracted from implantable (aka internal) sensors. Stivoric also teaches plurality of sensors in F19A-
 
    PNG
    media_image1.png
    86
    89
    media_image1.png
    Greyscale

It is well, known that, for example blood pressure as an example of a biomarker that functions as a surrogate.  Therefore, implantable sensors are sensors configured to detect an internal biomarker.  Therefore, the claim limitations not explicitly recited in Stivoric are implicit.
However, to merely obviate such statement, Nackaerts discloses wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor configured to detect an internal biomarker [0067].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abou Shousha, as modified by Stivoric to include biomarker as disclosed by Nackaerts.  Doing so would help determine a specific dosage required for the user to take (Nackaerts [0067]).

Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the at least a biological extraction (Abou Shousha C15L22-24, C16L25-39, Stivoric , [0062]-[0064], [0089], [0138], [0162]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the diagnostic output  (Abou Shousha C15L38-46, C11L6-9).

Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, wherein the advisory module is configured to receive the at least a request for an advisory input from a user client device (Abou Shousha C15L38-46).

Regarding claims 6 and 14, Abou Shousha as modified teaches the system and the method, wherein the advisory module is configured to receive the at least a request for an advisory input from an advisory client device (Abou Shousha C15L38-46, Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).

Regarding claims 7 and 15, Abou Shousha as modified teaches the system and the method, wherein the wherein the advisory module is configured to generate an advisor instruction set as a function of the diagnostic output (Abou Shousha C15L38-39 “generate a health report and provide the 

Regarding claims 8 and 16, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device using a user- requested category (Abou Shousha C18L15-30) of at least an alimentary professional informed advisor (Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).

Regarding claims 9 and 17, Abou Shousha as modified teaches the system and the method, wherein the user-requested category of at least an alimentary professional informed advisor further comprises a user alimentary preference (Hu [0058], [0092]).

Regarding claims 10 and 18, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device by matching the at least a request for an advisory input to the user-requested category of at least an alimentary professional informed advisor (Abou Shousha C18L15-30, Hu [0058], [0092], [0117], [0130]).

Regarding claims 11 and 19, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output (Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).
Note Firminger et al. (US 2010/0241454) likewise disclose claims 11 and 19 in [0102], [0161] and further obviate teachings of Abou Shousha and Hu.  It would have been obvious to one of ordinary skill 

Regarding claims 12 and 20, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction (Abou Shousha C15L22-24, C16L25-39, Hu [0036]).
Note Firminger et al. (US 2010/0241454) likewise disclose claims 12 and 20 in [0100], [0110], [0141], [0250] and further obviate teachings of Abou Shousha and Hu.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hu to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

Claim 1, 3-6, 8-14, 16-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US 2008/0319796) in view of Firminger et al. (US 2010/0241454) and in further view of RUTLEDGE et al. (US 2019/0139648) and in further view of LANDI et al. (US 20200217844).


receive a first training data set including a plurality of first data entries ([0054] where “Iifeotype” data across a population or sub-population, which includes baseline or norm data [0141] of individuals is training data), each first data entry of the plurality of first data entries including at least an element of physiological state data ([0074] “data and/or data sources may include physiological data, contextual data and/or environmental data”; [0095]-[0096] “The physiological data may include information regarding a disease condition and the progress of the disease (becoming better or worse)”; “data regarding physiological state, data regarding psychological state”) and at least a correlated first prognostic label ([0059] see “genes or collections of genes that code for particular traits”, where “code” is a label; [0060] “a lifeotype which may be characterized as one relating to the condition of varicose veins”, also see [0090] “LML may contain tags … may link to other relevant data, or to data sources or sources of data values used in a particular calculation, derivation or analysis”); 
receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label ([0061]-[0062] “data may result in a life byte that indicates the individual is depressed”, [0095]-[0096], [0112]-[0113], [0136]) and at least a correlated ameliorative process label ([0064] see “plans for therapy”, [0065], also see [0068] “an individual could also receive a suggested change to his lifeotype that would tend to improve his body's future state … This type of suggested action may be an action type, or A-type”, which is a correlated ameliorative process label); 
receive at least a biological extraction from a user ([0062]-[0063], [0069])
receive at least a biological extraction from a user including a physically extracted sample, wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of implantable … implantable sensor may be a heart rate sensor implanted near the heart … derived data and/or data sensed by a body monitor and/or sensor which may be stationary, wearable or implantable”, as shown in [0103])(see NOTE); and 
generate a diagnostic output based on the first training set, the second training set, and the at least a biological extraction ([0112]-[0113], [0141], [0150], [0152], [0154]); 
a plan generation module designed and configured to: receive at least an element of user data ([0062]-[0063]) representing a user preference ([0118]); 
filter the diagnostic output as a function of the at least an element of user data ([0089], [0092], [0158], [0176]); and 
generate a comprehensive instruction set associated with the diagnostic output ([0092], [0138], [0151]);
an advisory module designed and configured to: 
receive at least a request for an advisory input ([0115], [0117]); and 
generate at least an advisory output using the at least a request for an advisory input and at least a diagnostic output ([0092], [0150]); 
generate an advisor instruction set as a function of the diagnostic output ([0150], [0176]); and
transmit the at least an advisory output to at least an informed advisor alimentary professional client device  ([0145] “The data may be provided to a healthcare professional who may use the data in connection with a patent appointment, such as for a physical”, [0151]); 
an alimentary input module designed and configured to: receive the at least an advisory output ([0140], [0162]); and 

a consultation initiator ([0171] “consulting may be provided in connection with lifeotypes”) 





Stivoric does not explicitly teach but RUTLEDGE discloses an alimentary input module designed and configured to: 
select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0027], [0035]); and 
a consultation initiator designed and configured to: 
receive, from a remote device associated with the user, a user textual conversation ([0037], [0045]);
identify, by a machine-learning process ([0418]), at least a portion of the user textual conversation relating to the generated advisor instruction set ([0025], [0032], [0043], [0265]); and 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to detect consultation events in textual conversations as disclosed by RUTLEDGE.  Doing so would provide a quick, reliable medical information or advice (RUTLEDGE [0007]).
NOTE the reference of RUTLEDGE can be substituted by the cited above the reference of Hu et al. (US 2015/0294595).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to include selection of advisors based on textual conversations as disclosed by Hu.  Doing so would generate a chain of communications for the user in a sequence that is designed to promote health of the user (Hu [0046]).

NOTE Stivoric does not explicitly teach "training data set". However, Stivoric teaches that Platform using machine learning and artificial intelligence [0131] to "make recommendations... and/or ... may generate treatment programs" [0137]; “Platform may learn via learning algorithms” [0177]. It is well-known in the art that machine learning using sets of training data - "Machine learning algorithms build a mathematical model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to perform the task" (see 
https://en.wikipedia.org/wiki/Machine_learning). Therefore, training data sets not explicitly recited in Stivoric are implicit.

requested by the user, who is trying to lose weight, or improve his/her condition – i.e. “select the at least an informed advisor alimentary professional client device [-weight management specialist-] as a function of the at least a request for an advisory input [- a man trying to lose weight-]”,
However, to merely obviate such reasoning, Firminger discloses select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input in [0088], [0095] (“Based on this selection, health care services matching unit may contact service provider(s) to find capable and/or available service providers”), [0100] and [0107] (“search a health care services provider database for a list of those providers with expertise in the ear/nose/throat specialty”, wherein a search is a request).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to generate requests as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

NOTE II Stivoric, teaches that data is extracted from implantable (aka internal) sensors. Stivoric also teaches plurality of sensors in F19A-

    PNG
    media_image1.png
    86
    89
    media_image1.png
    Greyscale

It is well, known that, for example blood pressure as an example of a biomarker that functions as a surrogate.  Therefore, implantable sensors are sensors configured to detect an internal biomarker.  Therefore, the claim limitations not explicitly recited in Stivoric are implicit.
However, to merely obviate such statement, LANDI discloses wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor configured to detect an internal biomarker [0196].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stivoric to include biomarker as disclosed by LANDI.  Doing so would aid in facilitating treatment decisions (LANDI Abstract).

Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Stivoric as modified teaches the system of claim 1, wherein the at least a biological extraction further comprises a physically extracted sample (Stivoric [0063], [0138] “Platform and/or analysis layer may ask a user to provide three more blood samples”, F10).

Regarding claim 3, Stivoric as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the at least a biological extraction (Stivoric [0138], [0162], [0089] “sorting for all diabetics”, which is based on biological extraction, such as glucose level, [0062]-[0064]).



Regarding claim 5, Stivoric as modified teaches the system of claim 1, wherein the advisory module is configured to receive the at least a request for an advisory input from a user client device (Stivoric [0115]-[0117], Firminger [0088], [0095], [0100] and [0107]).

Regarding claims 6 and 14, Stivoric as modified teaches the system and the method, wherein the advisory module is configured to receive the at least a request for an advisory input from an advisory client device (Stivoric [0115], [0117]; Firminger [0073] “accept user input to provide one or more health services options, for example via treatment planning module”).

Regarding claims 7 and 15, Stivoric as modified teaches the system and the method, wherein the wherein the advisory module is configured to generate an advisor instruction set as a function of the diagnostic output (Stivoric [0068] “an individual could also receive a suggested change to his lifeotype that would tend to improve his body's future state”, [0092], [0140] “for a particular individual (a 35-year old smoker who also exercises vigorously three times a week and eats poorly), the system may analyze the particular lifeotype and determine that the most useful (and likely to be successful) strategy would be to cut back on smoking by 50% and eat better, rather than quitting smoking entirely”, [0148], [0157], [0160]).

Regarding claims 8 and 16, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional 

Regarding claims 9 and 17, Stivoric as modified teaches the system and the method, wherein the user-requested category of at least an alimentary professional informed advisor further comprises a user alimentary preference (Stivoric [0061], [0089], [0118], Firminger [0074], [0095], [0097], [0103]).

Regarding claims 10 and 18, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device by matching the at least a request for an advisory input to the user-requested category of at least an alimentary professional informed advisor (Stivoric [0125], Firminger [0097], [0139] and [0204]).

Regarding claims 11 and 19, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output (Stivoric [0135] “data may also be used to inform or adjust measurements and/or algorithms”; [0148] ‘Platform may advise the patient, a doctor, healthcare provider or the like to adjust an insulin pump or to modify energy expenditure via lifestyle changes”; [0157] “The data may indicate a reduction in a condition. The data may be used to provide feedback or to calibrate the system”, [0092], Firminger [0102], [0161]).

Regarding claims 12 and 20, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction (Stivoric [0148] ‘Platform .

Response to Arguments
Applicant's arguments, filed 06/21/2021, have been fully considered but they are not deemed persuasive.
With respect to Abou Shousha, it is respectfully noted that “thickness, eye pressures” is a surely a physically extracted sample.  The applicant is reminded that during prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations from the specification into the claim.
With respect to Stivoric, the arguments are not persuasive.  Stivoric teaches collecting user data by various means, such as implantable sensors.  Stivoric also explicitly discloses obtaining user blood and urine samples, which is surely biological extractions.
With respect to “filtering”, Stivoric discloses that for a diabetic runner, based on “sensor data” relevant data is determine for a “diabetic life byte” [0062]-[0064].  Clearly, the data and treatments are presented for a diabetes, which means other data, unrelated to diabetes, is filtered out – “sorting for all diabetics” [0089].  Surely, non-diabetic data is omitted and thus, filtered.
Once again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – Unlu et al. (US 10,928,315) disclose Detecting Internal Biomarkers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 13, 2021